Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Applicant is advised that should claims 3, 5, 7 be found allowable, claims 4, 6, 8, 9, 10, will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 5, 7, 12, 15, and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 8-9, and 22-25 of 16/724,391, (see the Table below). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1-2 of the instant application recite common subject matter as the copending application claims 1-2;
Whereby claim 1 of the instant application, which recites the open ended transitional phrase “comprising”, does not preclude the additional elements recited in the copending application claim 1, and
Whereby the elements of claim 1 are fully anticipated by copending application claim 1.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application
copending Application No. 16/724,391
1. A medical image processing apparatus comprising: a display; and a processor configured to: acquire a medical image including a subject image; acquire an analysis result obtained by analyzing the medical image; display at least one medical image and at least information on presence or absence of a treatment tool or a type of a treatment tool in the analysis result on the display; and receive an input of correction information for correcting the information on presence or absence of a treatment tool or a type of a treatment tool included in the analysis result. 

1. A medical image processing apparatus comprising: a medical image acquisition unit that acquires a medical image including a subject image; a medical image analysis result acquisition unit that acquires an analysis result obtained by analyzing the medical image; a display unit that displays at least one medical image and at least information on presence or absence of a lesion or a type of a lesion in the analysis result acquired by the medical image analysis result acquisition unit; an input receiving unit that receives an input regarding whether or not the information on presence or absence of a lesion or a type of a lesion included in the analysis result is correct; and a medical image analysis processing unit that detects a region of interest, which is a region to be observed, based on a feature amount of pixels of the medical image and obtains at 


6. The medical image processing apparatus according to claim 4, further comprising: a storage unit that stores both the analysis result and the correction information in association with the medical image relating to the analysis result and the correction information in a case where the input receiving unit receives an input of the correction information. 

6. The medical image processing apparatus according to claim 2, further comprising: a storage that stores the analysis result, a part or all of which are replaced with contents of the correction information, and the medical image relating to the analysis result, a part or all of which are replaced with contents of the correction information, in association with each other, in a case where the processor receives an input of the correction information. 

7. The medical image processing apparatus according to claim 4, further comprising: a storage unit that stores the analysis result, a part or all of which are replaced with contents of the correction information, and the medical image relating to the analysis result, a part or all of which are replaced with contents of the correction information, in association with each other, in a case where the input receiving unit receives an input of the correction information. 

7. The medical image processing apparatus according to claim 1, wherein the processor sequentially displays one or more medical images, or displays a plurality of the medical images collectively on the display, and wherein the processor validates a reception of the input of the correction information after the processor displays all of the medical images to be displayed at least once on the display. 

8. The medical image processing apparatus according to claim 1, wherein the display unit sequentially displays one or more medical images, or displays a plurality of medical images collectively, and wherein a reception of the input by the input receiving unit is validated after the display unit displays all of the medical images to be displayed at least once. 

12. The medical image processing apparatus according to claim 1, wherein the processor acquires the analysis result from a recording apparatus that records the analysis result relating to the medical image. 






22. The medical image processing apparatus according to claim 10, wherein the display unit displays check box, which is for showing that the medical image and the analysis result have been checked, corresponding to the minified image. 

18. A diagnostic support apparatus comprising the medical image processing apparatus according to claim 1. 

23. A diagnostic support apparatus comprising the medical image processing apparatus according to claim 1. 


19. A medical service support apparatus comprising the medical image processing apparatus according to claim 1. 

24. A medical service support apparatus comprising the medical image processing apparatus according to claim 1. 


20. A report creation support apparatus comprising: the medical image processing apparatus according to claim 1; and a processor configured to create a report using the analysis result. 

25. A report creation support apparatus comprising: the medical image processing apparatus according to claim 1; and a report creating unit that creates a report using the analysis result. 




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al, (US-PGPUB 2016/0259888)

In regards to claim 1, Liu et al discloses a medical image processing apparatus, (see at least: Fig. 1), comprising: 
a display, (see at least: Fig. 1, the user terminal 108 implicitly encompass a display); and 
a processor, (Fig. 2, processor 202), configured to: 
acquire a medical image including a subject image, (see at least: Par. 0022, the surgical device 102 may further include an image-capturing device to capture video images of an anatomical region of a patient);
 acquire an analysis result obtained by analyzing the medical image, (see at least: Par. 0061, the UI manager 214 may generate a result interface to display the one or more video image portions associated with the first content identifier; and Par. Discloses that the result interface may include one or more video image portions, which are retrieved from the one or more video images by the content management server 104, based on the first content identifier, [i.e., the analysis result is implicitly obtained by analyzing the medical image]); 
non-tissue region associated with the first content identifier, [i.e., display at least one medical image]. Further, Par. 0044, discloses that the non-tissue region may include, but are not limited to, a smoke/mist region, a surgical instrument region, a surgical gauze region, or a blood region, [i.e., the non-tissue region, “e.g., smoke/mist region”, corresponds to the at least information on presence or absence of a treatment tool or a type of a treatment tool in the analysis result on the display]); and 
receive an input of correction information for correcting the information on presence or absence of a treatment tool or a type of a treatment tool included in the analysis result, (see at least: Par. 0086, the result interface may enable the user to tag a non-tissue region in a video image being displayed to the user with a correct content identifier, if the user observes that a wrong content identifier is currently associated with the non-tissue region)

In regards to claim 2, Liu further discloses selecting one or more medical images or one or more analysis results relating to the medical images, (Par. 0079-0081, the UI manager 310 may be configured to present the result interface to the user on the user terminal 108, via the UI of the user terminal 108, [which enables the user to select one or more medical images or one or more analysis results relating to the medical images using wherein the correction information is an information for correcting the information on presence or absence of a treatment tool or a type of a treatment tool relating to selected medical images or the information on presence or absence of a treatment tool or a type of a treatment tool relating to the analysis results of the selected medical images, (see at least: Par. 0081, the one or more search terms may be further associated with an occurrence of an event in the one or more video images, including but are not limited to, an initial appearance of the first non-tissue region within the video images, a final appearance of the first non-tissue region within the video images, a proximity of the first non-tissue region with a tissue region, and/or another proximity of the first non-tissue region with another non-tissue region of the one or more non-tissue regions).

In regards to claim 3, Liu further discloses a storage that stores both the analysis result and the correction information in association with the medical image relating to the analysis result and the correction information in a case where the processor receives an input of the correction information, (see at least: Par. 0042, the memory 206 may store one or more content identifiers associated with one or more non-tissue regions in the video images. Further, Par. 0085, discloses that the user perform one or more image/video editing operations on the one or more video images, while the user views the one or more video images through the result interface, [i.e., performing correction information]; and transmitting information associated with the one or more image/video editing operations performed by the user to the UI manager 214 of the content management server 104, [i.e., storing the correction information in association with the 

In regards to claim 4, Liu further discloses a storage that stores both the analysis result and the correction information in association with the medical image relating to the analysis result and the correction information in a case where the processor receives an input of the correction information, (see at least: Par. 0042, the memory 206 may store one or more content identifiers associated with one or more non-tissue regions in the video images. Further, Par. 0085, discloses that the user perform one or more image/video editing operations on the one or more video images, while the user views the one or more video images through the result interface, [i.e., performing correction information]; and transmitting information associated with the one or more image/video editing operations performed by the user to the UI manager 214 of the content management server 104, [i.e., storing the correction information in association with the medical image relating to the analysis result and the correction information in a case where the processor receives an input of the correction information]).

In regards to claim 5, Liu further discloses a storage that stores the analysis result, a part or all of which are replaced with contents of the correction information, and the medical image relating to the analysis result, a part or all of which are replaced with contents of the correction information, in association with each other, in a case where the processor receives an input of the correction information, (see at least: Par. 0042, the memory 206 may store one or more content identifiers associated with one or more non-

In regards to claim 6, Liu further discloses a storage that stores the analysis result, a part or all of which are replaced with contents of the correction information, and the medical image relating to the analysis result, a part or all of which are replaced with contents of the correction information, in association with each other, in a case where the processor receives an input of the correction information, (see at least: Par. 0042, the memory 206 may store one or more content identifiers associated with one or more non-tissue regions in the video images. Further, Par. 0085, discloses that the user perform one or more image/video editing operations on the one or more video images, while the user views the one or more video images through the result interface, [i.e., the user performs partial or full correction to the content]; and transmitting information associated with the one or more image/video editing operations performed by the user to the UI manager 214 of the content management server 104, [i.e., stores the analysis result, a part or all of which are replaced with contents of the correction information]).

In regards to claim 7, Liu further discloses wherein the processor sequentially displays one or more medical images, or displays a plurality of the medical images collectively on the display, and wherein the processor validates a reception of the input of the correction information after the processor displays all of the medical images to be displayed at least once on the display, (see at least: Par. 0034, the content management server 104 may be configured to display the retrieved one or more video portions at the user terminal for the physician, via a UI of the user terminal 108, [i.e., displaying one or more medical images, or displays a plurality of the medical images collectively on the display]. Further, Par. 0085, discloses that the UI manager 214 of the content management server 104 may accordingly update the video images stored in the video database 106, [i.e., validating a reception of the input of the correction information after the processor displays all of the medical images to be displayed at least once on the display]).

In regards to claim 8, Liu further discloses wherein the processor sequentially displays one or more medical images, or displays a plurality of the medical images collectively on the display, and wherein the processor validates a reception of the input of the correction information after the processor displays all of the medical images to be displayed at least once on the display, (see at least: Par. 0034, the content management server 104 may be configured to display the retrieved one or more video portions at the user terminal for the physician, via a UI of the user terminal 108, [i.e., displaying one or more medical images, or displays a plurality of the medical images collectively on the display]. Further, Par. 0085, discloses that the UI manager 214 of the content 

In regards to claim 9, Liu further discloses wherein the processor sequentially displays one or more medical images, or displays a plurality of the medical images collectively on the display, and wherein the processor validate a reception of the input of the correction information after the processor displays all of the medical images to be displayed at least once on the display, (see at least: Par. 0034, the content management server 104 may be configured to display the retrieved one or more video portions at the user terminal for the physician, via a UI of the user terminal 108, [i.e., displaying one or more medical images, or displays a plurality of the medical images collectively on the display]. Further, Par. 0085, discloses that the UI manager 214 of the content management server 104 may accordingly update the video images stored in the video database 106, [i.e., validating a reception of the input of the correction information after the processor displays all of the medical images to be displayed at least once on the display]).

In regards to claim 10, Liu further discloses wherein the processor sequentially displays one or more medical images, or displays a plurality of the medical images collectively on the display, and wherein the processor validate a reception of the input of the correction information after the processor displays all of the medical images to be 

In regards to claim 12, Liu further discloses wherein the processor acquires the analysis result from a recording apparatus that records the analysis result relating to the medical image, (see at least: Par. 0031-0032, identification of the one or more non-tissue regions in each video image may be performed based on one or more object recognition algorithms, known in the art).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al, (US-PGPUB 2016/0259888) in view of Ishihara, (US-PGPUB 2014/0184790)

In regards to claim 11, Liu further discloses wherein the processor further configured to: analyze the medical image by detecting a region of interest, which is a region to be observed; and obtain at least the information on presence or absence of a treatment tool or a type of a treatment tool for the region of interest as the analysis result, (see at least: Par. 0030-0031, identification of the one or more non-tissue regions in each video image may be performed based on one or more object recognition algorithms, known in the art, [i.e., detecting a region of interest, which is a region to be observed]; and determining one or more content identifiers for the identified one or more non-tissue regions in the video image, and associating each of the determined one or more content identifiers with a corresponding non-tissue region of the identified one or more non-tissue regions, where the one or more non-tissue regions may include, but are not limited to, a smoke/mist region, a surgical instrument region, a surgical gauze region, or a blood region, [i.e., implicitly obtaining at least the information on presence or absence of a treatment tool or a type of a treatment tool for the region of interest as the analysis result based on one or more content identifiers]).

However, Ishihara discloses the extracting region of interest based on a feature amount of pixels of the medical image, (see at least: Par. 0069, the extraction part 47 measures the area (pixel count) P of the extracted region, [i.e., based on the feature amount of pixels of the medical image], and, if the area P has a certain size or larger, specifically, if the area P is larger than a predetermined pixel count threshold P0, determines the region to be a region of interest, [i.e., detecting the region of interest based on a feature amount of pixels of the medical image]).
Liu and Ishihara are combinable because they are both concerned with medical imaging diagnosis. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Liu, to include the extraction part 47, as though by Ishihara, in order to extract the region of interest based on the area (pixel count) P of the extracted region, (Ishihara, Par. 0069)

Claims 13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al, (US-PGPUB 2016/0259888) in view of Collins et al, (US-PGPUB 2006/0274928)

In regards to claim 13, Liu further discloses displays at least one of an index representing the analysis result of the medical image or an index representing a lesion in the medical image, (see at least: Par. 0016, an index is generated for each identified non-tissue region in the video image, based on each determined content identifier associated 
Liu et al does not expressly disclose that the displaying index represent a probability of the analysis result of the medical image a likelihood of a lesion in the medical image together with a minified image of the medical image on the display
However, Collins et al discloses the temporary window for displaying thumbnail images, can be configured for displaying thumbnail images that may be of interest to a user, [i.e., displaying one or more minified image], where the thumbnail images are ranked to assist a radiologist to prioritize them, by ranking for example the list of thumbnail images by the likelihood that an image contains a lesion, [i.e., displaying index that represent a probability of the analysis result of the medical image a likelihood of a lesion in the medical image together with a minified image of the medical image on the display], (see at least: Par. 0102).
Liu et al and Collins et al are combinable because they are both concerned with medical imaging diagnosis. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Liu, to include the temporary window, as though by Collins, in order to display thumbnail images that may be of interest by ranking for example the list of thumbnail images by the likelihood that an image contains a lesion, (Collins et al, Par. 0102)

Regarding claim 18, claim 18 recites substantially similar limitations as set forth in claim 1. As such, claim 18 is rejected for at least similar rational.

However, Collins et al discloses the diagnostic support apparatus, (see at least: Fig. 1, Par. 0036, “CAD system”).
Liu et al and Collins et al are combinable because they are both concerned with medical imaging diagnosis. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Liu, to include the CAD system, as though by Collins et al, in order to provide computer-aided detection and assessment of suspected lesions for user selection, and allowing interactive feedback from a user to dynamically modify a list of detected features and the diagnosis computed therefrom, (Collins, Par. 0036)

Regarding claim 19, claim 19 recites substantially similar limitations as set forth in claim 1. As such, claim 19 is rejected for at least similar rational.
The Examiner further acknowledged the following additional limitation(s); “medical service support apparatus”.
However, Collins et al discloses the diagnostic support apparatus, (see at least: Fig. 1, Par. 0036, “CAD system”).
Liu et al and Collins et al are combinable because they are both concerned with medical imaging diagnosis. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Liu, to include the CAD system, as though by Collins et al, in order to provide computer-aided detection and assessment of suspected lesions for user selection, and allowing interactive feedback from a user to dynamically modify a list of detected features and the diagnosis computed therefrom, (Collins, Par. 0036).
Regarding claim 20, claim 20 recites substantially similar limitations as set forth in claim 1. As such, claim 20 is rejected for at least similar rational.
The Examiner further acknowledged the following additional limitation(s); “a report creation support apparatus comprising: a processor configured to create a report using the analysis result”. 
However, Collins et al discloses the “report creation support apparatus comprising: a processor configured to create a report using the analysis result, (see at least: Par. 0041, 0076, the system 100 ma provide a paper-based printer may also be used to produce hard copy reports for sharing with other physicians or for archiving purposes). 
Liu et al and Collins et al are combinable because they are both concerned with medical imaging diagnosis. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Liu, to include the report module 214 of the system 100, as though by Collins et al, in order to produce hard copy reports for sharing processed image or any report with other physicians or for archiving purposes, (Collins, see at least: Par. 0041, 0076

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al, and Collins et al, as applied to claim 13 above; and further in view of Araoka, (US Patent 8,397,170)

In regards to claim 14, the combine teaching Liu et al and Collins et al as whole discloses the limitations of the claim 1.
temporary window, [i.e., pop-up window], for later processing, and the CAD system implicitly receives the operation of selecting the image by the user)
The combine teaching Liu et al and Collins et al as whole does not expressly disclose that the processor displays the medical image that is an original image of the designated minified image.
 However, Araoka discloses displays the medical image that is an original image of the designated minified image, (see at least: col. 10, lines 10-13, In response to the selection of the thumbnail image A-a-7, an original image corresponding to the thumbnail image A-a-7 is displayed in an image display field 63 of the screen 60 ).
Liu et al and Collins et al and Araoka are combinable because they are all concerned with medical imaging diagnosis. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Liu et al and Collins et al, to include the operation unit 6, as though by Araoka, in order to select thumbnail image by the user, and displaying original image corresponding to the thumbnail image in response to the selection of the thumbnail image, (Collins et al, col. 10, lines 10-13).

In regards to claim 15, the combine teaching Liu et al and Collins et al as whole discloses the limitations of the claim 1.
The combine teaching Liu et al and Collins et al as whole wherein the processor displays a check box which shows that the medical images and the analysis results have been checked for each minified image on the display

Liu et al and Collins et al and Araoka are combinable because they are all concerned with medical imaging diagnosis. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Liu et al and Collins et al, to display a plurality of selectable icons, as though by Collins et al, in order to select the one or more selectable thumbnail images, (Araoka, col. 10, lines 48-50)

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al, (US-PGPUB 2016/0259888), in view of Araoka, (US Patent 8,397,170).

In regards to claim 16, Liu discloses the limitations of claim 1.
Liu does not expressly disclose wherein the processor further configured to: group medical images for each type of a treatment tool based on the information on a type of a treatment tool in the analysis result; select representative medical images for each group of the medical images grouped by treatment tool type; and display a list of the representative medical images on the display
discloses wherein the processor further configured to: group medical images for each type of a treatment tool based on the information on a type of a treatment tool in the analysis result; (col. 8, lines 29-37, the thumbnail images 65 may be displayed in an image list display field 62 provided at the bottom of the screen 60, [i.e., grouping medical images for each type of a treatment tool based on the information on a type of a treatment tool in the analysis result]); and selecting representative medical images for each group of the medical images grouped by treatment tool type, (see at least: col. 10, lines 4-28, When the operator determines that there is a thumbnail image corresponding to the desired image in the image list display field 62, the operator operates the operation unit 6 to select the thumbnail image, [i.e., selecting one or more representative medical images for each group of the medical images grouped by treatment tool type]); and display a list of the representative medical images on the display, (see at least: col. 10, lines 10-13, in response to the selection of the thumbnail image A-a-7, an original image corresponding to the thumbnail image A-a-7 is displayed in an image display field 63 of the screen, [i.e., displaying a list of the representative medical images on the display]).
Liu et al and Araoka are combinable because they are both concerned with medical imaging diagnosis. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Liu et al, to display an original image corresponding to the thumbnail image, as though by Araoka, in order to enable the operator to observe the original image displayed in the image display field, to thereby interpret or diagnose the original image according to the necessity, (col. 10, lines 26-28)

In regards to claim 17, the combine teaching Liu et al and Araoka as whole discloses the limitations of claim 16.
Furthermore, Araoka discloses wherein the processor configured to select one or more the representative medical images, (Araoka, see at least: col. 10, lines 4-28, When the operator determines that there is a thumbnail image corresponding to the desired image in the image list display field 62, the operator operates the operation unit 6 to select the thumbnail image, [i.e., selecting one or more representative medical images for each group of the medical images grouped by treatment tool type]); and
In the other hand, Liu et al discloses wherein the processor receives an input of an information for correcting the information on presence or absence of a treatment tool or a type of a treatment tool relating to the medical images as the correction information, (see at least: Par. 0086, the result interface may enable the user to tag a non-tissue region in a video image being displayed to the user with a correct content identifier, if the user observes that a wrong content identifier is currently associated with the non-tissue region, “e.g., smoke/mist region or blood region”, [i.e., the non-tissue region corresponds to the information on presence or absence of a treatment tool or a type of a treatment tool relating to the medical images]); and
Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Liu et al, to select the thumbnail image corresponding to the desired image, as though by Araoka, in order to enable the operator to observe the original image displayed in the image display field, to thereby interpret or diagnose the original image according to the necessity, (Araoka, col. 10, lines 26-28).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670.  The examiner can normally be reached on 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                            05/07/2021